Title: From George Washington to Charles Harrison, 22 October 1780
From: Washington, George
To: Harrison, Charles


                  
                     Dr Sir
                     Head Quarters Prackness Octr 22d
                     1780
                  
                  I dare say before this reaches you, you will have heard that
                     Major General Greene is appointed to the command of the Southern army, and from
                     the knowlege, you have of him, I am persuaded, you will be happy to find
                     yourself under his command. The affairs of the Southern army in general must
                     necessarily be greatly deranged, and the corps of artillery in particular—from
                     the losses it has sustained and the circumstances of the service, cannot well
                     be upon the best-regulated footing; but I have no doubt, sensible how much
                     depends upon it, and conscious of the honorable importance of the command you
                     possess, you will exert yourself to the utmost to have every thing in your
                     department in the best order it will be in your power to place it—General
                     Greene will give you all the aid he can; and will be happy to show you every
                     mark of his confidence, which I am sure on your part, you will not fail to
                     cultivate. Wishing you success and honor—I am with great regard D. Sir Yr
                     Obedient servt
                  
                     G: W——n
                  
               